

	

		II

		108th CONGRESS

		2d Session

		S. 3029

		IN THE SENATE OF THE UNITED STATES

		

			December 7, 2004

			Mr. Smith (for himself

			 and Mr. Conrad) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to encourage

		  guaranteed lifetime income payments from annuities and similar payments of life

		  insurance proceeds at dates later than death by excluding from income a portion

		  of such payments.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Retirement Security for Life Act of

			 2004.

		2.Exclusion for lifetime

			 annuity payments

			(a)Lifetime annuity

			 payments under annuity contractsSection 72(b) of the Internal

			 Revenue Code of 1986 (relating to exclusion ratio) is amended by adding at the

			 end the following new paragraph:

				

					(5)Exclusion for

				lifetime annuity payments

						(A)In

				generalIn the case of lifetime annuity payments received under

				one or more annuity contracts in any taxable year, gross income shall not

				include 50 percent of the portion of lifetime annuity payments otherwise

				includible (without regard to this paragraph) in gross income under this

				section. For purposes of the preceding sentence, the amount excludible from

				gross income in any taxable year shall not exceed $20,000.

						(B)Cost-of-living

				adjustmentIn the case of taxable years beginning after December

				31, 2005, the $20,000 amount in subparagraph (A) shall be increased by an

				amount equal to—

							(i)such dollar

				amount, multiplied by

							(ii)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting calendar year 2004 for

				calendar year 1992 in subparagraph (B) thereof.

							If any

				amount as increased under the preceding sentence is not a multiple of $500,

				such amount shall be rounded to the next lower multiple of $500.(C)Application of

				paragraphSubparagraph (A) shall not apply to—

							(i)any

				amount received under an eligible deferred compensation plan (as defined in

				section 457(b)) or under a qualified retirement plan (as defined in section

				4974(c)),

							(ii)any amount paid

				under an annuity contract that is received by the beneficiary under the

				contract—

								(I)after the death of

				the annuitant in the case of payments described in subsection

				(c)(5)(A)(ii)(III), unless the beneficiary is the surviving spouse of the

				annuitant, or

								(II)after the death of

				the annuitant and joint annuitant in the case of payments described in

				subsection (c)(5)(A)(ii)(IV), unless the beneficiary is the surviving spouse of

				the last to die of the annuitant and the joint annuitant, or

								(iii)any annuity

				contract that is a qualified funding asset (as defined in section 130(d)), but

				without regard to whether there is a qualified assignment.

							(D)Investment in

				the contractFor purposes of this section, the investment in the

				contract shall be determined without regard to this paragraph.

						.

			(b)DefinitionsSubsection

			 (c) of section 72 of the Internal Revenue Code of 1986 is amended by adding at

			 the end the following new paragraph:

				

					(5)Lifetime annuity

				payment

						(A)In

				generalFor purposes of subsection (b)(5), the term

				lifetime annuity payment means any amount received as an annuity

				under any portion of an annuity contract, but only if—

							(i)the only person

				(or persons in the case of payments described in subclause (II) or (IV) of

				clause (ii)) legally entitled (by operation of the contract, a trust, or other

				legally enforceable means) to receive such amount during the life of the

				annuitant or joint annuitant is such annuitant or joint annuitant, and

							(ii)such amount is

				part of a series of substantially equal periodic payments made not less

				frequently than annually over—

								(I)the life of the

				annuitant,

								(II)the lives of the

				annuitant and a joint annuitant, but only if the annuitant is the spouse of the

				joint annuitant as of the annuity starting date or the difference in age

				between the annuitant and joint annuitant is 15 years or less,

								(III)the life of the

				annuitant with a minimum period of payments or with a minimum amount that must

				be paid in any event, or

								(IV)the lives of the

				annuitant and a joint annuitant with a minimum period of payments or with a

				minimum amount that must be paid in any event, but only if the annuitant is the

				spouse of the joint annuitant as of the annuity starting date or the difference

				in age between the annuitant and joint annuitant is 15 years or less.

								(iii)ExceptionsFor

				purposes of clause (ii), annuity payments shall not fail to be treated as part

				of a series of substantially equal periodic payments—

								(I)because the amount

				of the periodic payments may vary in accordance with investment experience,

				reallocations among investment options, actuarial gains or losses, cost of

				living indices, a constant percentage applied not less frequently than

				annually, or similar fluctuating criteria,

								(II)due to the

				existence of, or modification of the duration of, a provision in the contract

				permitting a lump sum withdrawal after the annuity starting date, or

								(III)because the

				period between each such payment is lengthened or shortened, but only if at all

				times such period is no longer than one calendar year.

								(B)Annuity

				contractFor purposes of subparagraph (A) and subsections (b)(5)

				and (w), the term annuity contract means a commercial annuity (as

				defined by section 3405(e)(6)), other than an endowment or life insurance

				contract.

						(C)Minimum period of

				paymentsFor purposes of subparagraph (A), the term minimum

				period of payments means a guaranteed term of payments that does not

				exceed the greater of 10 years or—

							(i)the life

				expectancy of the annuitant as of the annuity starting date, in the case of

				lifetime annuity payments described in subparagraph (A)(ii)(III), or

							(ii)the life

				expectancy of the annuitant and joint annuitant as of the annuity starting

				date, in the case of lifetime annuity payments described in subparagraph

				(A)(ii)(IV).

							For

				purposes of this subparagraph, life expectancy shall be computed with reference

				to the tables prescribed by the Secretary under paragraph (3). For purposes of

				subsection (w)(1)(C)(ii), the permissible minimum period of payments shall be

				determined as of the annuity starting date and reduced by one for each

				subsequent year.(D)Minimum amount

				that must be paid in any eventFor purposes of subparagraph (A),

				the term minimum amount that must be paid in any event means an

				amount payable to the designated beneficiary under an annuity contract that is

				in the nature of a refund and does not exceed the greater of the amount applied

				to produce the lifetime annuity payments under the contract or the amount, if

				any, available for withdrawal under the contract on the date of death.

						.

			(c)Recapture tax for

			 lifetime annuity paymentsSection 72 of the Internal Revenue Code

			 of 1986 is amended by redesignating subsection (w) as subsection (x) and by

			 inserting after subsection (v) the following new subsection:

				

					(w)Recapture tax

				for modifications to or reductions in lifetime annuity

				payments

						(1)In

				generalIf any amount received under an annuity contract is

				excluded from income by reason of subsection (b)(5) (relating to lifetime

				annuity payments), and—

							(A)the series of

				payments under such contract is subsequently modified so any future payments

				are not lifetime annuity payments,

							(B)after the date of

				receipt of the first lifetime annuity payment under the contract an annuitant

				receives a lump sum and thereafter is to receive annuity payments in a reduced

				amount under the contract, or

							(C)after the date of

				receipt of the first lifetime annuity payment under the contract the dollar

				amount of any subsequent annuity payment is reduced and a lump sum is not paid

				in connection with the reduction, unless such reduction is—

								(i)due to an event

				described in subsection (c)(5)(A)(iii), or

								(ii)due to the

				addition of, or increase in, a minimum period of payments within the meaning of

				subsection (c)(5)(C) or a minimum amount that must be paid in any event (within

				the meaning of subsection (c)(5)(D)),

								then gross

				income for the first taxable year in which such modification or reduction

				occurs shall be increased by the recapture amount.(2)Recapture

				amount

							(A)In

				generalFor purposes of this subsection, the recapture amount

				shall be the amount, determined under rules prescribed by the Secretary, equal

				to the amount that (but for subsection (b)(5)) would have been includible in

				the taxpayer’s gross income if the modification or reduction described in

				paragraph (1) had been in effect at all times, plus interest for the deferral

				period at the underpayment rate established by section 6621.

							(B)Deferral

				periodFor purposes of this subsection, the term deferral

				period means the period beginning with the taxable year in which

				(without regard to subsection (b)(5)) the payment would have been includible in

				gross income and ending with the taxable year in which the modification

				described in paragraph (1) occurs.

							(3)Exceptions to

				recapture taxParagraph (1) shall not apply in the case of any

				modification or reduction that occurs because an annuitant—

							(A)dies or becomes

				disabled (within the meaning of subsection (m)(7)),

							(B)becomes a

				chronically ill individual within the meaning of section 7702B(c)(2), or

							(C)encounters

				hardship.

							.

			(d)Lifetime

			 distributions of life insurance death benefits

				(1)In

			 generalSection 101(d) of the Internal Revenue Code of 1986

			 (relating to payment of life insurance proceeds at a date later than death) is

			 amended by adding at the end the following new paragraph:

					

						(4)Exclusion for

				lifetime annuity payments

							(A)In

				generalIn the case of amounts to which this subsection applies,

				gross income shall not include the lesser of—

								(i)50

				percent of the portion of lifetime annuity payments otherwise includible in

				gross income under this section (determined without regard to this paragraph),

				or

								(ii)the amount in

				effect under section 72(b)(5).

								(B)Rules of section

				72(b)(5) to applyFor purposes of this paragraph, rules similar

				to the rules of section 72(b)(5) and section 72(w) shall apply, substituting

				the term beneficiary of the life insurance contract for the term

				annuitant wherever it appears, and substituting the term

				life insurance contract for the term annuity contract

				wherever it appears.

							.

				(2)Conforming

			 amendmentSection 101(d)(1) of such Code is amended by inserting

			 or paragraph (4) after to the extent not excluded by the

			 preceding sentence.

				(e)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply to

			 amounts received in calendar years beginning after the date of the enactment of

			 this Act.

				(2)Special rule for

			 existing contractsIn the case of a contract in force on the date

			 of the enactment of this Act that does not satisfy the requirements of section

			 72(c)(5)(A) of the Internal Revenue Code of 1986 (as added by this section), or

			 requirements similar to such section 72(c)(5)(A) in the case of a life

			 insurance contract), any modification to such contract (including a change in

			 ownership) or to the payments thereunder that is made to satisfy the

			 requirements of such section (or similar requirements) shall not result in the

			 recognition of any gain or loss, any amount being included in gross income, or

			 any addition to tax that otherwise might result from such modification, but

			 only if the modification is completed prior to the date that is 2 years after

			 the date of the enactment of this Act.

				

